In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-128 CR

____________________


PATRICK ANTHONY BROWN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92810




MEMORANDUM OPINION 
	Appellant Patrick Anthony Brown pled no contest to burglary of a habitation pursuant
to a plea bargain agreement.  The trial court deferred finding Brown guilty and placed him
on probation for two years.  Subsequently, the State filed a motion to revoke probation,
which alleged that Brown failed to provide verification that he performed the required
community service hours and failed to pay court-assessed fees.  The trial court revoked
Brown's probation, adjudicated him guilty, and sentenced him to twenty years of
confinement.   
	Brown's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On August 3, 2006, we granted an extension of time for Brown to file a pro se brief. 
We received no response from Brown.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment.
	AFFIRMED.


								____________________________ 
								        DAVID GAULTNEY
									          Justice

Submitted on November 28, 2006
Opinion Delivered December 6, 2006
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.